       Case 1-19-47698-ess       Doc 37      Filed 08/13/20     Entered 08/13/20 22:47:41




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
In re:
                              Chapter 7
AEGIS 42, LLC,
                              Case No. 1-19-47698-ess
                     Debtor.

               NOTICE OF RESET SECTION 341 MEETING OF CREDITORS


YOU ARE HERBY NOTIFIED that the initial (or adjourned) section 341(a) meeting of
creditors for the above-captioned case, scheduled as an in person 341(a) meeting on September 2,
2020 at 10:30 a.m. will now be reset as a telephonic meeting on September 2, 2020 at 10:30 a.m.
(the “Designated Meeting Time”). All parties shall appear by phone at the 341(a) meeting in
accordance with the instructions below.


Call-in Information:
On the date and time set forth above, parties shall dial-in to the meeting using the following
dialing instructions: Meeting Dial-in No: 1-877-708-8528, and when prompted enter the
Participant Code: 8756047 followed by #.
To avoid confusion or technical difficulties, attendees are instructed to call in at the Designated
Meeting Time, not before that time, and to disconnect the call after their meeting is concluded.
Thank you for you anticipated cooperation in this regard.

Instructions for Testifying Debtors and Counsel
No later than one day prior to the Designated Meeting time, the debtor and/or their counsel are
required to email the trustees with an imaged copy of the debtor’s photo identification and proof
of the debtor’s social security number (“Identification Documents”). A copy of the Debtor’s
identification and proof of social security number must be provided to the trustee via a secure
method, i.e., portal, encrypted email, etc. Identification Documents shall be those documents
deemed acceptable in accordance with current applicable procedures. Telephonic appearances
shall be conducted in accordance with current applicable procedures for telephonic meetings.
Accordingly, a Declaration Regarding Administration of Oath and Confirmation of Identity and
Social Security Number form shall be completed by the individual performing this function and
transmitted to the trustee immediately following the meeting.


{11832559:1}
       Case 1-19-47698-ess        Doc 37     Filed 08/13/20     Entered 08/13/20 22:47:41




Alternatively, if compliance with the procedures set forth above are not possible or practical
under these emergent circumstances, the debtor’s attorney may submit prior to the time of the
scheduled meeting a declaration confirming that: (1) the attorney met with the debtor in-person;
and (2) the attorney examined and verified the debtor’s original identification documents and
social security number. In such situations, upon notification by the debtor and/or their counsel
that they are using the alternate procedures, the trustee will administer the oath telephonically at
the commencement of the 341 meeting.


 Date: New York, New York             Alan Nisselson, Chapter 7 Trustee
       August 13, 2020
                                      By: /s/ Alan Nisselson
                                      Alan Nisselson (anisselson@windelsmarx.com)
                                      Windels Marx Lane & Mittendorf, LLP
                                      156 West 56th Street
                                      New York, New York 10019
                                      Tel: (212) 237-1199




{11832559:1}
